UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1729



MOSES JALLOH,

                                              Plaintiff - Appellant,

          versus


TARGET CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:05-cv-02354-DKC)


Submitted: December 21, 2006              Decided: December 28, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Moses Jalloh, Appellant Pro Se. Bernard Phillip Jeweler, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Moses Jalloh appeals the district court’s order granting

summary   judgment   in   favor   of   Target   Corporation   in   Jalloh’s

employment discrimination action.       We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court. Jalloh v. Target Corp., No. 8:05-cv-

02354-DKC (D. Md. June 15, 2006).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                   - 2 -